Title: From Thomas Jefferson to Nathanael Greene, Enclosing Warrant to Impress Horses, 19 February 1781
From: Jefferson, Thomas
To: Greene, Nathanael




Sir
Richmond Febry 19. 1781.

I wrote you in haste yesterday by the return of your express in answer to your letter of the 15th. Majr McGill not being able to set out till this morning, furnishes me with an opportunity of inclosing you regular blank powers of impress to be directed to such persons as you shall think proper for impressing horses for your dragoons.
When we ordered out the militia from the several counties, we ordered them to go properly officered, as we had no certainty of there being any regular officers ready to command them. There is now a great collection of regular Officers at Chesterfld C. H. met for the purpose of arranging our line and discharging it of supernumeraries. As there are not regulars for even those who will remain in the service to command, I shall submit to Baron Steuben whether, besides requesting all those who shall be declared supernumerary to go to you, it may not be expedient to send those also who tho’ remaining of the Line cannot have a present command for want of men. If these go, it will be in your power to permit such of the militia officers to return home as chuse it, and forming the men into small battalions to dispose of both regular and militia officers as you please. Baron Steuben has availed himself at Suffolk of the regular officers by forming the militia into regiments of 400 each, and dividing the regiment into two battalions of 200  each. This gave room for the regular Officers, who of course commanded those of the militia of the same rank; however this and every other plan is submitted to yourself. I have the honor to be with very great esteem, Sr. &c.


Enclosure

To

The first and third regiments of Virginia Continental dragoons being in want of many horses, and the approach of the British army under Ld. Cornwallis rendering it necessary that they should be fully mounted in order to prevent the enemy from ravaging the country and to cut off their supplies, and it being certain that such horses in the way of the enemy as shall not be applied in defence of the State will be taken by them and emploied against it, you are hereby authorized according to such instructions as you shall receive from Majr. Genl. Greene, to proceed and impress for the purpose of mounting the said dragoons, so many good horses as he shall direct, confining yourself to the neighbourhood and probable route of the enemy. You will have these horses appraised according to law and give certificates thereof to the owners, returning to me a list of the certificates you shall give, stating therein the names of the owners, prices and dates. Given under my hand and the seal of the Commonwealth, at Richmond the 19th. Day of February 1781.

Th: Jefferson


